              IN THE UNITED STATES DISTRICT COURT FOR THE
                     EASTERN DISTRICT OF OKLAHOMA

JEFFREY DALE BINGLEY,                           )
                                                )
                      Petitioner,               )
                                                )
v.                                              )   Case No. CIV 16-439-RAW-KEW
                                                )
RICK WHITTEN, Warden,                           )
                                                )
                      Respondent.               )

                                    OPINION AND ORDER

       This matter is before the Court on Petitioner’s petition for a writ of habeas corpus

filed pursuant to 28 U.S.C. § 2254. Petitioner is a pro se state prisoner in the custody of the

Oklahoma Department of Corrections who currently is incarcerated at James Crabtree

Correctional Center in Helena, Oklahoma. He is attacking his convictions and sentences in

LeFlore County District Court Case No. CF-2010-21 for Child Sexual Abuse (Count 1) and

Possession of Child Pornography (Count 2), setting forth the following grounds for relief:

       I.      Petitioner’s partially recorded statement to the district attorney’s
               investigator, which was obtained without a valid waiver of his Miranda
               rights and in violation of his constitutional rights was improperly
               admitted into evidence at Petitioner’s jury trial, in violation of the Fifth
               and Fourteenth Amendments to the United States Constitution.

       II.     Prosecutorial misconduct deprived Petitioner of a fair trial and created
               fundamental error, resulting in an excessive sentence in this case, in
               violation of the Fifth and Fourteenth Amendments.

       III.    The trial court committed reversible error by failing to instruct the jury
               that Petitioner would be required to register as a sex offender as an
               additional punishment if he was convicted of either of these charges, in
               violation of the Fifth, Sixth, and Fourteenth Amendments.
       IV.    The cumulative effect of the errors in Grounds I, II, and III deprived
              Petitioner of a fair trial, in violation of the Fifth and Fourteenth
              Amendments.

       V.     Petitioner was denied Sixth Amendment effective assistance of
              appellate counsel on direct appeal.

       VI.    Petitioner was denied Sixth Amendment effective assistance of trial
              counsel.

       VII.   The verdict was against the weight of the evidence, that there was
              insufficient evidence for the State to sustain a conviction as set out in
              the State’s Information page in violation of the Fifth and Fourteenth
              Amendments.

       VIII. The State introduced inadmissible evidence to the Jury, in violation of
             the Fifth and Fourteenth Amendments, after trial counsel advised
             appellate counsel that this substantive ground was recommended by
             him for Petitioner’s direct appeal, and appellate counsel ignored it.

       Respondent concedes that Petitioner has exhausted his state court remedies for the

purpose of federal habeas corpus review. The following records have been submitted to the

Court for consideration in this matter:

       A.     Petitioner’s direct appeal brief (Dkt. 14-1).

       B.     The State’s brief in Petitioner’s direct appeal (Dkt. 14-2).

       C.     Opinion affirming Petitioner’s judgment and sentence. Bingley v. State,
              No. F-2013 (Okla. Crim. App. Dec. 19, 2014) (unpublished) (Dkt. 14-
              3).

       D.     Petitioner’s application for post-conviction relief, filed on December
       15,    2015 (Dkt. 14-4).

       E.     Order Denying Application for Post-Conviction Relief, filed in Case
              No. CF-2010-21 on July 18, 2016 (Dkt. 14-5).

                                              2
        F.     Petitioner’s post-conviction appeal, filed in Case No. PC-2016-367 on
               September 13, 2018 (Dkt. 14-6).

        G.     Order Affirming Denial of Application for Post-Conviction Relief, filed
               in Case No. PC-2016-367 on November 10, 2016 (Dkt. 14-7).

        H.     Transcripts and Original Record (Dkt. 15).

Standard of Review

        Under the Anti-Terrorism and Effective Death Penalty Act, federal habeas corpus

relief is proper only when the state court adjudication of a claim:

                (1) resulted in a decision that was contrary to, or involved an
         unreasonable application of, clearly established Federal law, as determined
         by the Supreme Court of the United States; or

               (2) resulted in a decision that was based on an unreasonable
         determination of the facts in light of the evidence presented in the State court
         proceeding.

28 U.S.C. § 2254(d).

Facts

        The Oklahoma Court of Criminal Appeals made the following factual findings in

Petitioner’s direct appeal:

               Appellant sexually abused his stepdaughter, [P.S.]. He began having
        intercourse with her when she was eleven years old. He used the family video
        camera to record himself having sex with her. Appellant continued to abuse
        her several times a month until she reached fourteen years of age. Her mother
        discovered the video and took her to the local family advocacy center.

Bingley v. State, No. F-2013-203, slip op. at 1-2 (Okla. Crim. App. Dec. 19, 2014) (Dkt. 14-

3). The OCCA’s factual findings are entitled to a presumption of correctness, unless


                                               3
Petitioner produces clear and convincing evidence to rebut the presumption. 28 U.S.C. §

2254(e)(1).

Ground I: Violation of Miranda v. Arizona, 384 U.S. 436, 444 (1966)

       Petitioner alleges in Ground I, as he did in Proposition One on direct appeal, that the

trial court erred in admitting his statement to the district attorney’s investigator, Travis

Saulsberry, that “I guess I messed up.” Petitioner asserts the statement was made without a

proper waiver, and he was goaded into making it. He maintains the State failed to

demonstrate that his statement to Saulsberry was knowing, voluntary, and intelligent, and he

argues the statement should have been suppressed. Petitioner further contends that because

his entire conversation with Saulsberry was not recorded, the OCCA should mandate police

recording of all statements made by defendants. The OCCA denied relief on this claim in

Petitioner’s direct appeal:

               In his first proposition of error, Appellant contends that his statement
       to District Attorney’s Investigator, Travis Saulsberry, should have been
       suppressed. After Investigator Saulsberry arrested Appellant on January 9,
       2010, he interviewed Appellant at the LeFlore County Sheriff’s Department.
       Saulsberry video recorded the interview. During the interview, Saulsberry
       listed the evidence and allegations against Appellant. He explained that he
       was just providing Appellant with an opportunity to explain what had
       happened. Appellant admitted: “I guess I messed up.”

             Appellant filed a motion to suppress. The District Court held a hearing
       pursuant to Jackson v. Denno, 378 U.S. 368 (1964), and determined that
       Appellant’s statement was voluntary and admissible.

                “A confession is voluntary, and thus admissible in evidence, only when
       it is the product of an essentially free and unconstrained choice by its maker.”
       Young v. State, 191 P.3d 601, 607 (Okla. Crim. App. 2008) (quotations and

                                              4
citation omitted). “When the admissibility of a defendant’s incriminating
statement is challenged at trial, the State must establish voluntariness by a
preponderance of the evidence.” Johnson v. State, 272 P.3d 720, 727 (Okla.
Crim. App. 2012). The inquiry has two aspects: (1) the relinquishment of the
right must be voluntary in that it was a product of free, deliberate choice,
rather than coercion, intimidation or deception; and (2) the waiver must have
been made with a full awareness of the nature of the right being abandoned
and the consequences of the decision to abandon it. Coddington v. State, 142
P.3d 437, 447 (Okla. Crim. App. 2006) citing Moran v. Burbine, 475 U.S. 412,
421 (1986)).

       The voluntariness of a confession is judged from the totality of the
circumstances, including the characteristics of the accused and the details of
the interrogation. Davis v. State, 103 P.3d 70, 80 (Okla. Crim. App. 2004);
Van White v. State, 990 P.2d 253, 267 (Okla. Crim. App. 1999); Lewis v. State,
970 P.2d 1158, 1170 (Okla. Crim. App. 1998). This necessarily includes the
use of any physical punishment, repeated or prolonged questioning,
deprivation of food or sleep, the presence of any promises or threats, and the
psychological impact on the accused. Schneckloth v. Bustamonte, 412 U.S.
218, 226 (1973); Lynumn v. Illinois, 372 U.S. 528, 534 (1963). “[T]he
question in each case is whether the defendant’s will was overborne at the time
he confessed.” Lynumn, 372 U.S. at 534; Culombe v. Connecticut, 367 U.S.
568, 602 (1961). On appeal, we consider whether the District Court’s ruling
“is supported by competent evidence of the voluntary nature of the statement.”
Johnson, 272 P.3d at 727; Young, 191 P.3d at 607; Davis, 103 P.3d at 80.

        Appellant contends, as he did in the District Court, that his statement
to Investigator Saulsberry was involuntary. He claims that Saulsberry
questioned him for more than an hour, but that only 12 minutes and 30 seconds
of the interview were recorded. Nothing in the record supports Appellant’s
claim that he was interrogated for any length of time before the recorded
interview began. Saulsberry arrested Appellant at his home in Wister,
Oklahoma. Prior to placing Appellant under arrest, Saulsberry spoke with
Appellant and informed him that the victim had made some allegations. He
then placed Appellant under arrest, drove him to the Sheriff’s Department, and
conducted the interview. A review of the video reveals that Saulsberry brought
Appellant into the interview room, removed his handcuffs, explained the
purpose of the interview, and advised Appellant concerning the Miranda rights
with a rights waiver form. It is apparent from the conversation on the video
that Saulsberry had not questioned Appellant concerning the offenses prior to

                                      5
that point in time.

        Appellant further claims that his statement should have been suppressed
because he never signed the Miranda rights waiver form and never
unequivocally agreed to speak to Saulsberry. However, an express statement
of waiver, oral or otherwise, is not essential to effect a waiver of Miranda
rights. Berghuis v. Thompkins, 560 U.S. 370, 384 (2010); Gilbert v. State, 951
P.2d 98, 110 (Okla. Crim. App. 1997). “As a general proposition, the law can
presume that an individual who, with a full understanding of his or her rights,
acts in a manner inconsistent with their exercise has made a deliberate choice
to relinquish the protection those rights afford.” Id. 560 U.S. at 385; Gilbert,
951 P.2d at 110.

        We find that competent evidence supports the District Court’s
conclusion that Appellant’s statement was voluntary and admissible. It is
apparent from the video that Appellant fully understood his rights. Saulsberry
read the rights waiver form to Appellant. He stopped after each right and
asked Appellant if he understood that specific right. Appellant nodded and
indicated that he understood each of the rights. Saulsberry also permitted
Appellant to read the form to himself. When Saulsberry asked Appellant if he
was willing to waive those rights and speak with him, Appellant sought
clarification from Saulsberry concerning the meaning of “waive” his rights.
Saulsberry explained that Appellant could give up the rights listed on the form
and talk to him about the allegations if he desired. Appellant was satisfied
with this explanation and stated that he wanted to speak with Saulsberry but
did not want to hear what was going to be said about him. Saulsberry
acknowledged Appellant’s response and asked if Appellant wanted him to
explain his rights, again. Appellant declined and stated that he was going back
and forth.

        Saulsberry repeatedly advised Appellant that he could end the interview
at any time. Appellant did not refuse to speak to the officer or invoke his right
to counsel. Instead, Appellant continued to speak with Saulsberry.

       Saulsberry asked Appellant if he had any questions, and Appellant
asked about the toilets in the jail cells. After Saulsberry answered Appellant’s
question, he informed Appellant: “You don’t have to talk to me but I’ll tell
you what we got.” Saulsberry listed the evidence that the officers had
recovered, including the victim’s partial account of the abuse and a video
portraying Appellant engaged in intercourse with the victim. He also listed the

                                       6
evidence that the officers intended to obtain, including DNA samples for
analysis. Saulsberry reiterated that he was just providing Appellant with an
opportunity to explain what had happened. Appellant stated: “I guess I messed
up.”

        Twice, Appellant stated that he wanted to speak with Saulsberry only
to later state that he didn’t know what to do. Saulsberry permitted Appellant
to leave the interview room to use the restroom. When Appellant returned, he
invoked his right to counsel and Saulsberry ended the interview. As the record
reveals that Appellant was fully aware of his rights, we find that his decision
to continue to speak with Saulsberry was a deliberate choice to relinquish the
rights afforded him.

       Appellant further claims that his admission was the result of police
misconduct. He asserts that Saulsberry goaded and harassed him into making
the admission. Reviewing the totality of the circumstances, Appellant’s will
was not overborne. The entire interview lasted 12 minutes and 30 seconds.
Although Saulsberry was persistent, he did not bombard, goad, or harass
Appellant. Saulsberry remained respectful and non-confrontational throughout
the interview. Appellant’s admission was the product of an essentially free
and unconstrained choice.

        Finally, Appellant argues that this Court should require law
enforcement officers to record all custodial interrogations as a matter of policy.
He did not raise this challenge before the District Court. As such, we find that
he has waived appellate review of this issue for all but plain error. Soriano v.
State, 248 P.3d 381, 398-99 (Okla. Crim. App. 2011); Young v. State, 12 P.3d
20, 37 (Okla. Crim. App. 2000). (“Appellant’s failure to object at trial on the
grounds he now raises on appeal waives review for all but plain error.”). We
review his claim pursuant to the test set forth in Hogan v. State, 139 P.3d 907
(Okla. Crim. App. 2006).

       To be entitled to relief under the plain error doctrine, [an
       appellant] must prove: 1) the existence of an actual error (i.e.,
       deviation from a legal rule); 2) that the error is plain or obvious;
       and 3) that the error affected his substantial rights, meaning the
       error affected the outcome of the proceeding. If these elements
       are met, this Court will correct plain error only if the error
       seriously affects the fairness, integrity or public reputation of the
       judicial proceedings or otherwise represents a miscarriage of

                                        7
                  justice.

         Id., 139 P.3d at 923 (quotations and citations omitted).

                 This Court has previously declined to fashion a rule requiring the
         recording of all custodial interrogations. Soriano, 248 P.3d at 399. As the
         record reflects that Saulsberry recorded Appellant’s custodial interrogation in
         its entirety, we find that Appellant has not shown the existence of an actual
         error in the present case. Plain error did not occur. Proposition One is denied.

Bingley, No. F-2013-203, slip op. at 2-7 (footnote omitted) (Dkt. 14-3).1

         Respondent alleges the OCCA’s decision was not contrary to, or an unreasonable

application of, Supreme Court law, and the decision was not an unreasonable determination

of the facts in light of the evidence presented at trial.

         In Miranda v. Arizona, 384 U.S. 436 (1966), the Supreme Court held that statements

made by a defendant during custodial interrogation could not be used at trial unless the

defendant first was advised of his right to remain silent, his right to an attorney, and that his

statements may be used against him. Id. at 444. A defendant’s voluntary, spontaneous

statements made before or after a Miranda warning, however, are admissible. Id. at 478. See

Romano v. State, 909 P.2d 92, 109 (Okla. Crim. App. 1995) (upholding admission of a

spontaneous statement made prior to Miranda warnings); Hall v. State, 766 P.2d 1002, 1005

(Okla. Crim. App. 1988) (upholding the admission of a spontaneous statement made after

Miranda warnings); Williams v. State, 733 P.2d 22, 23-24 (Okla. Crim. App. 1987)



         1
             Parallel citations in the OCCA’s opinions have been omitted throughout this Opinion and
Order.

                                                   8
(upholding the admission of spontaneous statements made before and after Miranda

warnings).

       To determine whether a statement is spontaneous, it must be determined whether the

statement was made in response to “express questioning or its functional equivalent.” Rhode

Island v. Innis, 446 U.S. 291, 300-01 (1980). The functional equivalent of express

questioning refers to “any words or actions on the part of the police (other than those

normally attendant to arrest and custody) that the police should know are reasonably likely

to elicit an incriminating response.” Id. at 301 (footnote omitted).

       In Schneckloth v. Bustamante, 412 U.S. 218 (1973), the Supreme Court held that in

determining the voluntariness of a defendant’s custodial confession or statements, the totality

of the circumstances of the interrogation must be considered. Id. at 226. Consistent with

Schneckloth, when the issue of voluntariness arises on review, the OCCA looks to the totality

of the surrounding circumstances, including the characteristics of the accused and the details

of the particular interrogation. Young v. State, 670 P.2d 591, 594 (Okla. Crim. App. 1983).

“[I]t is well established that the ultimate test of the voluntariness of a confession is whether

it is the product of an essentially free and unconstrained choice by its maker.” Crawford v.

State, 840 P.2d 627, 635 (Okla. Crim. App. 1992), abrogated on other grounds by Malone

v. State, 168 P.3d 185 (Okla. Crim. App. 2007) (citing Malloy v. Hogan, 378 U.S. 1, 7

(1964)). In Davis v. State, 103 P.3d 70 (Okla. Crim. App. 2004), the OCCA held:

       Voluntariness of a confession is judged from the totality of the circumstances,
       including the character of the accused and the details of the interrogation. For

                                               9
       a waiver of rights to be effective, the State must show by a preponderance of
       the evidence that the waiver was the product of a free and deliberate choice
       rather than intimidation, coercion, or deception and that the waiver was made
       with a full awareness both of the nature of the right being abandoned and the
       consequences of the decision to abandon it.

Id. at 80-81 (citations omitted).

       Regarding a request for counsel, a suspect “must articulate his desire to have counsel

present sufficiently clearly that a reasonable officer in the circumstances would understand

the statement to be a request for an attorney.” Davis v. United States, 512 U.S. 452, 459

(1994). Police are not required to cease questioning or ask clarifying questions, if a suspect

makes an equivocal or ambiguous statement concerning the right to counsel. Berghuis v.

Thompkins, 560 U.S. 370, 381 (2010). Oklahoma adheres to this authority. Cf. Mitchell v.

State, 884 P.2d 1186, 1193 (Okla. Crim. App. 1994), aff’d in part and rev’d in part on other

grounds by Mitchell v. Gibson, 262 F.3d 1036 (10th Cir. 2001) (holding that a defendant’s

question, “Do I need an attorney?” was not a request for counsel, although it “could amount

to a request for counsel--if the defendant is young, inexperienced or unfamiliar with the

criminal justice system, of low intelligence, mentally disabled or ill, or overwhelmingly upset

or overwrought”).

       Respondent asserts that in the State’s brief on direct appeal, the video of Petitioner’s

police interview demonstrated that his complained-of statement was constitutionally

admitted. Petitioner was 36 years old when he was arrested for this crime (O.R. 1). He does

not claim, and the video demonstrates, he was not particularly young, inexperienced or


                                              10
unfamiliar with the justice system, of low intelligence, mentally disabled or ill, or

overwhelmingly upset or overwrought when Investigator Saulsberry read him his Miranda

rights. To the contrary, Petitioner appeared calm, engaged, and clearly able to intelligently

consider the situation and his rights. Investigator Saulsberry removed Petitioner’s handcuffs

and Petitioner sat down in the chair (State’s Ex. 2, 00:20). Petitioner sat with his legs crossed

and his hands folded in his lap (State’s Ex. 2, 00:22-00:58). Investigator Saulsberry

explained that this was Petitioner’s chance to tell his side of the story and explained his rights

(State’s Ex. 2, 00:43, 1:10-1:33). As Investigator Saulsberry began reading each of the

rights, Petitioner pulled his chair up to the desk and was paying close attention to the rights

form and nodding, indicating that he understood the rights being read to him (State’s Ex. 2,

1:10-2:02). After Investigator Saulsberry finished, Petitioner asked, “What do you mean by

waiving my rights?” (State’s Ex. 2, 2:02). Investigator Saulsberry explained that it means

he would waive his rights and talk to him about the allegations and that at any time during

their talk he could decide to stop (State’s Ex. 2, 2:02-2:14).             Petitioner sat there

contemplating the rights waiver and then stated, “I want to then again I don’t” (State’s Ex.

2, 2:38-2:40). A few minutes later, Investigator Saulsberry again asked whether he wanted

him to explain his rights again, and the defendant stated, “I’m going back and forth, back and

forth” indicating that he was clearly contemplating the waiver (State’s Ex. 2, 6:37-6:38).

These statements indicate that Petitioner was intelligently considering the waiver and the

consequences of it and did not indicate that he did not want to cooperate with law


                                               11
enforcement. Nor were any of his statements an unambiguous invocation of his rights;

therefore, Investigator Saulsberry was free to continue the interview. See Davis, 512 U.S.

at 461 (only if the suspect states unambiguously that he wants an attorney must police

interrogation cease).

       Shortly after Petitioner’s ambiguous statement, he then stated, “I don’t even wanna

hear what’s gonna be said” (State’s Ex. 2, 2:42-2:43). Petitioner then said, “Oh God, why

me?” (State’s Ex. 2, 2:56). Investigator Saulsberry asked if Petitioner had any questions and

started packing up his folder and the rights form and told Petitioner he did not have to talk.

The investigator explained the evidence they had against Petitioner, including the videotape

and stated several times that Petitioner did not need to talk to him but that he was giving him

the chance to tell his side of the story (State’s Ex. 2, 3:11-5:02). Having heard all of this,

Petitioner stated, “I guess I messed up.” (State’s Ex. 2, 5:11-5:12).

       Prior to trial, Petitioner filed a generic Motion to Suppress wherein he vaguely

claimed “the evidence the State seeks to introduce against him” was obtained in violation of

his Constitutional rights (O.R. 55). The evidence was not named or described, and there is

no further argument in the motion. There was no pre-trial ruling on the motion.

       During the investigator’s testimony, the trial court excused the jury and conducted a

hearing on the voluntariness of Petitioner’s statement pursuant to Jackson v. Denno, 378 U.S.

368 (1964) (Tr. II 102-116). At the hearing, Petitioner asserted the same arguments that he

asserted on direct appeal, but also added the claim that the OCCA should mandate the


                                              12
recording of all statements by defendants. The trial court viewed Petitioner’s recorded

statement and heard argument of counsel. Using the preponderance of the evidence standard,

the trial court found that Petitioner’s statements to Investigator Saulsberry were voluntarily

made and were admissible. The court further found that Petitioner’s arguments addressed

the weight to be given the evidence rather than its admissibility. Id. at 113-14.

       After careful review, this Court finds the record supports the OCCA’s determination

that Petitioner’s statement was voluntary and not the result of any police coercion or threat.

Petitioner was in the interview room for less than seven and one-half minutes when he asked

to use the restroom, and Investigator Sulsberry allowed him to do so (State’s Ex. 2, 7:27).

Saulsberry was cordial, non-confrontational, and respectful to Petitioner at all times, not

goading or harassing. Saulsberry simply explained the evidence against Petitioner and never

attempted to influence Petitioner, saying he did not want Petitioner to do anything he did not

want to do (State’s Ex. 2, 6:45). Petitioner was given, and indicated he understood, the

Miranda rights, and he never was promised anything or coerced in any way to make a

statement. See Frazier v. Cupp, 394 U.S. 731, 739 (1969) (holding that where petitioner

received partial warnings prior to statement, “the questioning was of short duration, and

petitioner was a mature individual of normal intelligence,” the fact that police misrepresented

statement of other witness did not render the suspect’s statement inadmissible). See also

Gilbert v. State, 951 P.2d 98, 111-12 (Okla. Crim. App. 1997) (citing Castro v. State, 745

P.2d 394, 403 (Okla. Crim. App. 1987)) (“Mere advice or exhortations by the police that it


                                              13
would be better for the accused to tell the truth, unaccompanied by either a threat or a

promise, does not render a subsequent confession involuntary.”).

       Based upon the record, the OCCA made several findings: that Investigator Saulsberry

did not question Petitioner before the recorded interview began; that Petitioner affirmatively

indicated he understood his Miranda rights; that Petitioner was satisfied with the

investigator’s explanation of the term “waiver” with regard to his Miranda rights and

expressly agreed to speak with Investigator Saulsberry; that Petitioner did not refuse to speak

with the investigator or invoke his right to counsel; that Petitioner stated to the investigator,

“I guess I messed up”; that Investigator Saulsberry did not “bombard, goad, or harass

[Petitioner]”; and that “[Petitioner’s] admission was the product of an essentially free and

unconstrained choice.” Bingley, No. F-2013-203, slip op. at 4-6.

       The OCCA found Petitioner’s statement was not the result of police coercion, but was

voluntarily made after being fully advised of his Fifth Amendment rights. These factual

findings are presumed correct, because Petitioner has not rebutted the findings with clear and

convincing evidence. See Willingham v. Mullin, 296 F.3d 917, 922 (10th Cir. 2002) (stating

“AEDPA also requires federal courts to presume state court factual findings are correct, and

places the burden on the petitioner to rebut that presumption by clear and convincing

evidence”) (citing 28 U.S.C. § 2254(e)(1)). Therefore, the OCCA’s determination that no

Fifth Amendment violation occurred is not contrary to or an unreasonable application of

federal law, nor is its decision an unreasonable application of the facts to the law. This claim


                                               14
for habeas corpus relief fails.

       Regarding Petitioner’s claim that his due process rights were violated because part of

his conversation with Inspector Saulsberry was not recorded, this claim is meritless and must

be denied. The OCCA found “Saulsberry recorded [Petitioner’s] custodial interrogation in

its entirety,” Bingley, No. at 7, and Petitioner has failed to rebut the presumption of

correctness by clear and convincing evidence.

       As stated by the OCCA on direct appeal, there is no rule in Oklahoma that custodial

interviews must be recorded. Id. Furthermore, there is no federal law mandating the

recording of police interrogations. See United States v. Williamson, No. 13-20011-01-SJM,

2014 WL 2533177, at *5 (D. Kan. June 5, 2014) (unpublished) (noting that there is no

federal statute or rule requiring a police custodial interrogation to be electronically recorded).

Thus, the OCCA’s decision that recording is not required for custodial interrogations cannot

be contrary to, or an unreasonable application of, federal law. See Wright v. Van Patten, 552

U.S. 120, 126 (2008) (“Because our cases give no clear answer to the question presented, .

. . ‘it cannot be said that the state court unreasonabl[y] appli[ed] clearly established federal

law.”) (internal citations and quotations omitted)). This claim for habeas relief fails.

Ground II: Prosecutorial Misconduct

       Petitioner alleges in Ground II of the petition that prosecutorial misconduct during

voir dire and the closing argument deprived him of a fair trial. The OCCA denied relief on

this claim in Petitioner’s direct appeal:


                                               15
       In his second proposition of error, Appellant contends that prosecutorial
misconduct during voir dire and in closing argument rendered his trial
fundamentally unfair. As Appellant failed to raise a timely challenge to the
comments he now claims were improper, he has waived appellate review of his
claim for all but plain error review. Malone v. State, 293 P.3d 198, 211 (Okla.
Crim. App. 2013). We review claims of prosecutorial misconduct for plain
error under the test set forth in Hogan. Id., 293 P.3d at 211-12. We first
determine whether the prosecutor’s actions constitute an actual error. Id., 293
P.3d at 212.

        Appellant claims that during closing argument, the prosecutor
improperly sought sympathy for the victim and asked the jurors to place
themselves in the victim’s position. Regarding closing argument, both parties
have wide latitude to argue the evidence and inferences from it and we will
find error only where a grossly unwarranted argument affects a defendant’s
rights. Coddington v. State, 254 P.3d 684, 712 (Okla. Crim. App. 2011). As
the challenged comments were based on the evidence at trial and addressed the
central claim of Appellant’s defense, we find that Appellant has not shown the
existence of an actual error. Taylor v. State, 248 P.3d 362, 379 (Okla. Crim
App. 2011); Browning v. State, 134 P.3d 816, 839 (Okla. Crim. App. 2006).

       Appellant claims that the prosecutor’s questioning in voir dire
impermissibly shifted the burden of proof. The purpose of voir dire is to
determine whether there are grounds to challenge prospective jurors for either
actual or implied bias and to facilitate the intelligent exercise of peremptory
challenges. Mitchell v. State, 235 P.3d 640, 646 (Okla. Crim. App. 2010).
Although unartful, the prosecutor’s reference to “the time this crime occurred”
did not shift the burden of proof but helped both parties determine possible
juror bias.

       Appellant further claims that the prosecutor attempted to define
“reasonable doubt” during voir dire. This term is self-explanatory and this
Court disapproves of any party defining it. Cuesta-Rodriguez v. State, 241
P.3d 214, 234 (Okla. Crim. App. 2010); Harris v. State, 84 P.3d 731, 751-52
(Okla. Crim. App. 2004). In the present case, the prosecutor did not define
“reasonable doubt” but properly attempted to dispel commonly held attitudes
concerning the standard by commenting that it did not mean “beyond all
doubt” or “beyond every doubt.” Taylor, 248 P.3d at 377 (Okla. Crim. App.
2011). As there was no prosecutorial misconduct, we find that Appellant has
not shown the existence of an actual error. Plain error did not occur.

                                      16
       Proposition Two is denied.

Bingley, No. F-2013-203, slip op. at 7-9) (footnote omitted) (Dkt. 14-3).

              In a habeas corpus action, claims of prosecutorial misconduct are
       reviewed only for a violation of due process. See Darden v. Wainwright, 477
       U.S. 168, 181 (1986). “[N]ot every trial error or infirmity which might call for
       application of supervisory powers correspondingly constitutes a failure to
       observe that fundamental fairness essential to the very concept of justice.”
       Donnelly v. DeChristoforo, 416 U.S. 637, 642 (1974) (citations and quotations
       omitted). In order to be entitled to relief, [petitioner] must establish that the
       prosecutor’s conduct or remarks “so infected the trial with unfairness as to
       make the resulting conviction a denial of due process.” Id. at 643. This
       determination may be made only after considering all of the surrounding
       circumstances, including the strength of the State’s case. See Darden, 477
       U.S. at 181-82.

Malicoat v. Mullin, 426 F.3d 1241, 1255 (10th Cir. 2005), cert. denied, 547 U.S. 1181

(2006). Further, to obtain relief on a prosecutorial misconduct claim, a habeas petitioner

must show the state court’s rejection of his prosecutorial misconduct claim “was so lacking

in justification that there was an error well understood and comprehended in existing law

beyond any possibility for fairminded disagreement.” Parker v. Matthews, 567 U.S. 37, 47

(2012) (quoting Harrington v. Richter, 562 U.S. 86, 103 (2011)).

       Petitioner makes the same arguments in his petition as were made on direct appeal.

He complains the prosecutor improperly evoked sympathy for the victim by stating the

following:

              Can you imagine the relief she must have felt the day of January 9th,
       2010, when her mother came and said, I have seen this video. . . . The years
       of having to keep this secret because he told her something bad would happen
       if you don’t.


                                              17
              And what does a child think about something bad happening? I live in
       his house. He is my father, by all functional means. I’ve been with him since
       I was two. He’s my dad. When my dad tells me to do something, I do
       something. And if my dad tells me something bad is going to happen, I
       believe him. And so did she.

(Tr. III 49-50).

       The record shows Petitioner’s counsel asked P.S. whether she ever told any of her

friends or her mother, with whom she had a close relationship, about sex with Petitioner. Id.

at 13. He also asked whether she had yelled or made any noise while Petitioner had sex with

her, implying this would have alerted her brothers or her mother. Id. at 14. P.S. testified that

Petitioner said that if she told anyone about the abuse “something bad would happen.” Id.

at 8. P.S. understood this to mean that if she told anyone, Petitioner “would try to hurt her

mother and her brothers.” Id.

       Rather than an appeal to sympathy, the prosecutor’s statements addressed the central

claim of Petitioner’s defense: that he did not commit the crimes, and P.S. had no credibility

because she never told anyone of Petitioner’s abuse. As such, the argument was proper. See

Matthews v. Workman, 577 F.3d 1175, 1189 (10th Cir. 2009) (holding generally that no

misconduct occurs when a prosecutor responds to evidence elicited by the defendant in

support of his defense); Taylor v. State, 248 P.3d 362, 379 (Okla. Crim. App. 2011) (holding

that prosecutor’s statements including, “I would submit to you that when you’re in that

position, talking about who did it, or talking about the names of people, is not as important

as living,” was not an appeal to sympathy, but rather properly addressed the central claim of


                                              18
the defendant’s defense which focused on the victim’s prior inconsistent statements

regarding the identity of the shooter).

       Petitioner next complains that the prosecutor argued: Petitioner “betrayed [her trust]

for his own sexual pleasure.” Id. at 54. Petitioner had known P.S. since she was two years

old, and when he married P.S.’s mother, he became her stepfather (Tr. II 51, 52; Tr. III 4).

Petitioner threatened P.S. so she would not tell anyone of his abuse of her (Tr. III 8).

Petitioner’s taking advantage of his authority over P.S. and using it to sexually abuse her

undeniably demonstrated the betrayal of trust of a parent figure over a child. The prosecutor

merely explained how Petitioner was able to commit the crime, why he did it, and why P.S.

could not reveal the abuse, addressing the evidence and the proffered defense. This was a

fair comment on the evidence and was not improper. See Thornburg, 422 F.3d at 1113, 1131

(10th Cir. 2005) (“A prosecutor may comment on and draw reasonable inferences from

evidence presented at trial.”); Le v. State, 947 P.2d 535, 554 (Okla. Crim. App. 1997) (where

crime was result of broken friendship and prosecutor emphasized ways the defendant

betrayed the victim’s trust in him, there was no error in the prosecutor’s argument to jury that

arguably explained the defendant’s motive for committing the crime).

       Furthermore, the prosecutor’s asking the jury to imagine what P.S. went through each

night as a 13, 14, and 15-year-old girl who did not know if Petitioner was going to come in

her bedroom, and her having to put a pillow over her head while he had sex with her (Tr. III

53) also were fair comments on the evidence. When the circumstances of the crime become


                                              19
known to the jury through the presentation of evidence, the prosecutor may properly

comment upon those circumstances. See Hooper v. Mullin, 314 F.3d 1162, 1172 (10th Cir.

2002). The OCCA has upheld similar arguments which describe a victim’s experience and

are based on the evidence. See Browning v. State, 134 P.3d 816, 839 (Okla. Crim. App.

2006) (prosecutor’s statements asking jurors to imagine themselves as a victim as each

incident occurred was not misconduct); Malicoat v. State, 992 P.2d 383, 401 (Okla. Crim.

App. 2000) (prosecutor’s occasional speculation as to the victim’s thoughts and feelings was

based on the testimony from medical examiner and other witnesses and was not improper);

Hooper v. State, 947 P.2d 1090, 1110 (Okla. Crim. App. 1997) (prosecutor’s statement that

victim was immersed in child’s worst nightmare and to imagine what she went through was

based on evidence presented and on State’s theory and was not improper).

       Likewise, the prosecutor’s statements regarding the physical injury and the emotional

injury suffered by P.S. as a result of Petitioner’s abuse were based on the evidence and were

in response to Petitioner’s own elicited evidence. With regard to the physical injuries, Carol

Weddle, who performed the SANE exam, testified that P.S. had physical signs of erythema

(redness) and erosion the size of a pencil eraser on her vagina (Tr. II 180-81). Petitioner

expressly elicited testimony regarding the emotional injury of P.S. On cross-examination,

Petitioner was the one who asked P.S. if she was in counseling and where she was going to

counseling (Tr. III 10). The prosecutor was merely commenting on the evidence of physical

injury and responding to the defense evidence that P.S. was in counseling for her emotional


                                             20
injuries. As such, this was well within the wide latitude for making argument and inferences

from the evidence. See Matthews, 577 F.3d at 1189 (holding generally that no misconduct

occurs when a prosecutor responds to evidence elicited by the defendant in support of his

defense). ; See also Taylor, 248 P.3d at 379.

       Petitioner also complains that the prosecutor elicited sympathy by stating:

       The facts of the case are that this man raped that child, over, and over, and
       over in her own home. A home she could not leave. A home she could not
       escape from. A home she had to stay in, because what else is she going to do?
       If I tell, he is going to hurt my family. That’s what she thinks.

(Tr. III 73) (emphasis added).

       Petitioner excludes the italicized portion of the prosecutor’s remarks in his claim,

however, that portion gives the context for the prosecutor’s argument. The prosecutor was

laying out the facts for the jury. Petitioner had been having sex with P.S. for three years. It

started when she was 11 years old and it only happened in their home, in her bedroom, in the

middle of the night. Id. at 5, 8, 9, 18. Each time, P.S. put a pillow over her face so she

would not have to see what Petitioner was doing to her, i.e., putting his penis in her vagina.

Id. at 5, 7, 9). Petitioner also threatened her that if she told anyone about the sex, something

bad would happen, and she understood that to mean he would hurt her mother or her

brothers. Id. at 8. The prosecutor’s statements were merely a recitation of the facts based on

the evidence and not an improper request for sympathy. There is no merit to this claim. See

Duvall, 139 F.3d at 795 (“The prosecutor is allowed a reasonable amount of latitude in

drawing inferences from the evidence during closing summation”) (citation omitted);

                                              21
Matthews v. State, 45 P.3d 907, 920 (Okla. Crim. App. 2002) (“The instances cited, when

read in the context of the entire closing argument, cannot truly be labeled ‘prosecutorial

misconduct.’”).

       Petitioner next complains that the prosecutor improperly questioned the jurors during

voir dire when she asked the jurors, “At the time this crime occurred, approximately three

years ago, were you aware of it at that time?” (Tr. I 53). The statement must be viewed in

context of the entire voir dire.

       The trial court already had read the crimes with which Petitioner was charged (Tr. I

14-15). When the trial court asked the prospective jurors whether anyone knew Petitioner,

Prospective Juror Mason responded that he knew Petitioner, P.S., and Petitioner’s father. Id.

at 26. He further said, “I don’t need to be sitting here.” Id. After more questioning about

whether he could lay aside his personal relationship with Petitioner and the victim and follow

the law, Mason responded, “I guess” and later, “Yes.” Id. at 27-28.

       The prosecutor attempted to follow up on Prospective Juror Mason’s somewhat

ambiguous response to the trial court by asking whether he had knowledge of the crime. Id.

at 53. Mason’s comment that “I don’t need to be sitting here” was an ambiguous comment

that required further questioning as to his qualifications to serve as a juror. Not knowing the

basis of Mason’s knowledge or the extent of it, the prosecutor warned him to listen to her

question carefully and not to give any more information than was asked for. Id. The

prosecutor carefully worded her question asking Mason if he knew of the crime at the time


                                              22
it occurred approximately three years ago. Id. (emphasis added). Because Mason clearly

knew and had other information about Petitioner and the victim, the question was focused,

so he knew the prosecutor was only seeking information about the crime charged in this case

and was not seeking any more information that possibly could taint the jury.

       State trial courts have broad discretion in determining the qualifications of jurors and

the exercise of that discretion will not be overturned absent manifest error. Mu’Min v.

Virginia, 500 U.S. 415, 428 (1991). Voir dire is designed to give parties the opportunity to

explore the personal knowledge and opinions of jurors with the purpose of ensuring a

defendant’s right to a fair trial. Romano v. State, 847 P.2d 368, 375 (Okla. Crim. App. 1993).

“[E]xposure to information about a state defendant’s prior convictions or to news accounts

of the crime with which he is charged [does not] alone presumptively deprive the defendant

of due process.” Murphy v. Florida, 421 U.S. 794, 799 (1995) (emphasis added). By calling

it a crime, the prosecutor did not improperly shift the burden of proof. The district court had

already informed the panel that Petitioner was charged with a crime as part of the initial

instructions; therefore, the jury already knew the State was alleging a crime had occurred.

Furthermore, the prosecutor was merely attempting to direct the prospective juror’s focus to

the crime itself and not other acts of Petitioner of which the prospective juror might be

aware, so the prospective juror would not taint the rest of the jury. The jury was instructed

repeatedly on the presumption of innocence and that it must find Petitioner guilty beyond a

reasonable doubt (O.R. 162-63, 177, 188, 191, 199, 203, 205-06). See Dodd v. Trammell,


                                              23
753 F.3d 971, 990-91 (10th Cir. 2013) (petitioner alleged the prosecutor attempted “to

psychologically condition” jurors into applying a lesser burden of proof; on habeas review,

the Court upheld the OCCA’s decision that no error occurred, finding the jury was instructed

on the burden of proof and the presumption of innocence). Considering the context of the

entire voir dire, the OCCA’s denial of this claim was not contrary to, or an unreasonable

application of, federal law. Id.

       Finally, Petitioner claims the prosecutor improperly attempted to define reasonable

doubt to the jury by stating:

       . . . I can’t tell you what that means, but I can tell you what it doesn’t mean. It
       doesn’t mean beyond all doubt. It doesn’t mean beyond every doubt. It means
       beyond a reasonable doubt.

(Tr. I 93).

       Petitioner’s allegation implicates a specific constitutional right. Dodd, 753 F.3d at

990-91. Thus, on habeas review, the analysis is whether the OCCA’s decision denying relief

on this claim was contrary to, or an unreasonable application of, federal law, and Petitioner

need not prove his entire trial was rendered fundamentally unfair by the prosecutor’s

statements. Id.. The Tenth Circuit holds that telling prospective jurors what “beyond a

reasonable doubt” does not mean does not equate to a constitutional violation. Thornburg,

422 F.3d at 1130. The OCCA holds similarly, i.e., no error occurs when a prosecutor

remarks that beyond a reasonable doubt does not mean beyond all doubt. Jackson v. State,

964 P.2d 875, 885 (Okla. Crim. App. 1998). See also Thomason v. State, 763 P.2d 1183,


                                               24
1183 (Okla. Crim. App. 1988). Therefore, Petitioner’s claim is without merit.

       After careful review, the Court finds Petitioner has failed to show the prosecutor’s

statements rendered his trial fundamentally unfair. Ground II of the petition is denied.

Ground III: Jury Instruction on Sex Offender Registration

       Petitioner next alleges the trial court erred in failing to instruct the jury that he would

be required to register as a sex offender as an additional punishment upon conviction of

Count 1 or Count 2. He presented this claim to the OCCA on direct appeal, and the OCCA

denied the claim as follows:

              In his third proposition of error, Appellant argues that the District Court
       should have sua sponte instructed the jury that he would have to register as a
       sex offender if he were convicted. Appellant’s failure to request such an
       instruction at trial waived appellate review of the issue for all but plain error.
       Taylor, 248 P.3d at 368-69. We review Appellant’s claim pursuant to the test
       set forth in Hogan and first determine whether Appellant has shown the
       existence of an actual error. Levering v. State, 315 P.3d 392, 397 (Okla. Crim.
       App. 2013); Hogan, 139 P.3d at 923.

               Individuals who become subject to the provisions of the Sex Offenders
       Registration Act, Okla. Stat. tit. 57, §§ 581 - 590.2, must register with both the
       Oklahoma Department of Corrections and the local law enforcement authority.
       Okla. Stat. tit. 57, § 583(A). Before a person, who will be subject to the
       provisions of the Sex Offenders Registration Act, is due to be released from
       a correctional institution, the Departments [sic] of Corrections is required to
       assign the person a numeric risk level based on the level of risk the person
       poses to the community. Okla. Stat. tit. 57, § 582.1. An individual subject to
       the provisions of the Act has a continuing duty to register for periods ranging
       from fifteen (15) years from the date of completion of his or her sentence up
       to life, based upon the assigned risk level. Okla. Stat. tit. 57, § 583(C), (D).
       The Act also places restrictions on employment and residency. Okla. Stat. tit.
       57, §§ 589, 590, 590.1.

              Relying upon the Oklahoma Supreme Court’s opinion in Starkey v.

                                               25
Okla. Dep’t of Corr., 305 P.3d 1004 (Okla. Crim. App. 2013), Appellant
argues that registration as a sex offender is an integral part of the punishment
for a sex offense. In Starkey, the Oklahoma Supreme Court determined
whether the Department of Corrections had violated the prohibition against Ex
Post Facto laws when it retroactively applied the 2007 and subsequent
amendments to the Sex Offenders Registration Act to a Texas sex offender
who had resided in Oklahoma since 1998. Id., 305 P.3d at 1009-10, 1013.
Starkey recognized that the Legislature intended the Sex Offenders
Registration Act to be a civil regulatory scheme, but that its punitive effect was
excessive in relation to its non-punitive public safety purpose and therefore
found that retroactive application of the amendments violated the Ex Post
Facto clause of the Oklahoma Constitution. Id., 305 P.3d at 1020, 1030-31.
As Appellant has not claimed that any aspect of the Sex Offenders Registration
Act has been retroactively applied to him, we find that Starkey is neither
controlling nor persuasive in the present case.

       We further note that Starkey did not address the question presented in
this case, i.e., whether it is necessary for the sentencing jury to be informed
about the registration requirements of the Sex Offenders Registration Act. Our
case law on the District Court’s duty to instruct the jury is clear. The District
Court is to instruct the jury on the salient features of the law, including the
applicable range of punishment the jurors may consider under the law and
facts of the case. Hogan, 139 P.3d at 923; Hicks v. State, 70 P.3d 882, 883
(Okla. Crim. App. 2003); Simpson v. State, 827 P.2d 171, 174 (Okla. Crim.
App. 1992).

        Reviewing the plain language of our statutes, we find that the
requirements of the Sex Offenders Registration Act are not part of the
applicable range of punishment for Appellant’s offenses. The Legislature has
set out the range of punishment for the offense of Child Sexual Abuse at Okla.
Stat. tit. 21, § 843.5 (Supp. 2009) and the offense of Possession of Child
Pornography at Okla. Stat. tit. 21, § 1021.2 (Supp. 2007). Neither statute
permits a judge or a jury to impose, delay, alter, or suspend registration as a
sex offender. Nothing in the Sex Offenders Registration Act authorizes a
sentencing judge or jury to require or preclude compliance with the Act. Okla.
Stat. tit. 57, §§ 581 - 590.2 (2011). Instead, the Sex Offenders Registration
Act is a wholly separate regulatory scheme. Okla. Stat. tit. 57, § 581 (2011).
Because the Legislature has not provided for the jury to assess registration as
a punishment, it is not part of the applicable punishment range. Cf. Harney v,
State, 256 P.3d 1002, 1007 (Okla. Crim. App. 2011); Hicks, 70 P.3d at 883.

                                       26
              We further find that the Sex Offenders Registration Act was not a
      salient feature of the law concerning Appellant’s case. In Anderson v. State,
      130 P.3d 273 (Okla. Crim. App. 2006), this Court determined that jurors
      should be instructed upon the effect of the 85% rule and reasoned that, with
      this information jurors could more accurately gauge their intended sentences
      and avoid the uncertainty as to the length of time a defendant will actually
      serve. Id., 130 P.3d at 279, 282. In Verduzco v. State, 217 P.3d 625 (Okla.
      Crim. App. 2009), this Court explained that the 85% rule is a sentencing
      consequence which has a calculable effect on the term of imprisonment to be
      imposed. Id., 217 P.3d at 628.

             Registration pursuant to the Sex Offenders Registration Act has no
      bearing on the issue of guilt or the accuracy of any intended sentence or fine.
      To the contrary, informing the jury about the registration requirement could
      lead to confusion that such registration is the equivalent to community
      supervision and that, upon the defendant’s release, the burden is on the State
      to ensure compliance with registration by way of supervision when, in reality,
      the burden is on the felon, who may or may not comply. As registration
      pursuant to the Act does not have a calculable effect on the term of
      imprisonment to be imposed, it is not a salient feature of the law in sex crimes
      cases.

               Criminal conviction has long resulted in attendant consequences that
      adversely affect the convicted felon. A “felon” cannot vote during his
      prescribed sentence (Okla. Const., Art. III , § 1; Okla. Stat. tit. 26, § 4-101
      (2011)); sit on a jury (Okla. Stat. tit. 38, § 28 (2013)); run for public office
      within 15 years of completing his or her sentence (Okla. Stat. tit. 26, § 5-105a
      (2011)); continue or obtain State or County office or employment (Okla. Stat.
      tit. 51, § 24.1 (2011)); bear arms (Okla. Stat. tit. 21, § 1283 (2012)), and if
      convicted of certain crimes, retain a driver’s license (Okla. Stat, tit. 47, § 6-205
      (2013)). Accordingly, we find that the District Court is not obligated to
      instruct jurors about the registration requirements of the Sex Offenders
      Registration Act.

             As Appellant has not shown the existence of an actual error, we need
      not discuss the second and third steps of plain error review. Malone, 293 P.3d
      215 (Okla. Crim. 2013). Plain error did not occur. Proposition Three is
      denied.

Bingley, No. F-2013-203, slip op. at 9-13) (footnote omitted).

                                              27
       Because this issue is a matter of state law, Respondent asserts this Court should

decline to entertain the claim. Pursuant to Section 2254(a), the power of a federal habeas

corpus court is expressly limited to violations of federal law; questions of state law are not

cognizable issues. “[I]t is not the province of a federal habeas court to reexamine state-court

determinations on state-law questions. In conducting habeas review, a federal court is

limited to deciding whether a conviction violated the Constitution, laws, or treaties of the

United States.” Estelle v. McGuire, 502 U.S. 62, 67-68 (1991) (citing 28 U.S.C. § 2241;

Rose v. Hodges, 423 U.S. 19, 21 (1995) (per curium)).

              “As a general rule, errors in jury instructions in a state criminal trial are
       not reviewable in federal habeas corpus proceedings, ‘unless they are so
       fundamentally unfair as to deprive petitioner of a fair trial and to due process
       of law.’” Nguyen v. Reynolds, 131 F.3d 1340, 1357 (10th Cir. 1997) (quoting
       Long v. Smith, 663 F.2d 18, 23 (6th Cir. 1981), cert. denied, 525 U.S. 852
       (1998)); see also Maes v. Thomas, 46 F.3d 979, 984 (10th Cir.) (“A state trial
       conviction may only be set aside in a habeas proceeding on the basis of
       erroneous jury instructions when the errors had the effect of rendering the trial
       so fundamentally unfair as to cause a denial of a fair trial.”), cert. denied, 514
       U.S. 1115 (1995). Thus, the burden on a petitioner attacking a state court
       judgment based on a refusal to give a requested jury instruction is especially
       great because “‘[a]n omission, or an incomplete instruction, is less likely to be
       prejudicial than a misstatement of the law.’” Maes, 46 F.3d at 984 (quoting
       Henderson v. Kibbe, 431 U.S. 145, 155 (1977)).

Tyler v. Nelson, 163 F.3d 1222, 1227 (10th Cir. 1999).

       The record shows Petitioner failed to request a jury instruction on sex offender

registration or object to the lack of an instruction on this issue. Therefore, the OCCA

reviewed the claim for plain error only. To establish plain error occurred, the defendant

“must prove: 1) the existence of an actual error (i.e., deviation from a legal rule); 2) that the

                                               28
error is plain or obvious; and 3) that the error affected his substantial rights, meaning the

error affected the outcome of the proceeding.” Hogan v. State, 139 P.3d 907, 923 (Okla.

Crim. App. 2006) (citation omitted). When the OCCA adjudicates a claim pursuant to its

plain error review, it has addressed any due process argument regarding that claim, because

the OCCA’s plain error test is the same one utilized by the Tenth Circuit in determining a due

process violation. Thornburg, 422 F.3d at 1124-25. The OCCA holds generally that jury

instructions are committed to the discretion of the trial court and its judgment will not be

disturbed as long as “the instructions as a whole, accurately state the applicable law.”

Harney v. State, 256 P.3d 1002, 1005 (Okla. Crim. App. 2011).

       The Oklahoma Sex Offenders Registration Act (the “Act”) recognizes that “sex

offenders who commit . . . predatory acts against children . . . pose a high risk of re-offending

after release from custody.” Okla. Stat. tit. 57, § 581(B). Consequently, the purpose of the

Act is to “permit law enforcement officials to identify and alert the public when necessary

for protecting public safety.” Id. The Act applies to those convicted of sex offenses against

children. Okla. Stat. tit. 57, § 582(A). The Act requires that before a person who is subject

to the Act is released from a correctional institution, the Department of Corrections “shall

determine the level of risk to the community . . . and assign to the person a numeric risk level

of one, two, or three.” Okla. Stat. tit. 57, § 582.1. Registration with the local law

enforcement authority having jurisdiction where the person resides or intends to reside is

required within three days after entering that jurisdiction. Okla. Stat. tit. 57, § Okla. Stat. tit


                                                29
57, §§ 583(A)(2).

       The OCCA found in Petitioner’s direct appeal that the trial court had no obligation

to instruct the jury about sex offender registration. Bingley, No. F-2013-203, slip op. at 9-13.

The OCCA has since determined in a published decision that registration as a sex offender

“is not a material consequence of sentencing and is a collateral matter outside the jury’s

purview.” Reed v. State, 373 P.3d 118, 123 (Okla. Crim. App. 2016). Therefore, trial courts

have no duty to instruct juries regarding sex offender registration. Id. Further, there is no

Supreme Court precedent which requires a jury instruction on sex offender registration. See

Alexander v. Wilkerson, No. CIV-15-580-HE, 2015 WL10372329, at *10 (10th Cir. Oct. 27,

2015) (unpublished) (finding that because there is no Supreme Court precedent requiring a

jury instruction on the obligation to register as sex offender; the petitioner’s claim could not

succeed on habeas review). Accordingly, the OCCA’s decision regarding this claim cannot

be contrary to, or an unreasonable application of, federal law. See House v. Hatch, 527 F.3d

1010, 1017 (10th Cir. 2008) (where there is no clearly established federal law on point

regarding an issue raised on habeas review, the state court’s decision regarding the issue

cannot be contrary to, or an unreasonable application of, federal law). Ground III of the

petition is denied.

Ground IV: Cumulative Error

       In Ground IV, Petitioner alleges the cumulative effect of the errors deprived him of

a fair trial. On direct appeal, the OCCA denied relief on this claim as follows:


                                              30
               In his fourth proposition of error, Appellant claims that the cumulative
       effect of the errors occurring at trial deprived him of a fair trial. When there
       have been numerous irregularities during the course of a trial that tend to
       prejudice the rights of the defendant, reversal will be required if the
       cumulative effect of all the errors is to deny the defendant a fair trial. Williams
       v. State, 22 P.3d 702, 732 (Okla. Crim. App. 2001); Bechtel v. State, 738 P.2d
       559, 561 (Okla. Crim. App. 1987). However, a cumulative error argument has
       no merit when this Court fails to sustain any of the other errors raised by the
       appellant. Ashinsky v. State, 780 P.2d 201, 209 (Okla. Crim. App. 1989). We
       have not identified any error in the present case. Therefore, no new trial or
       modification of sentence is warranted. Proposition Four is denied.

Bingley, No. F-2013-203, slip op at 13-14.

       “[T]he Supreme Court has never recognized the concept of cumulative error” Bush

v. Carpenter, 926 F.3d 644, 686 n.16 (10th Cir. 2019). Nonetheless, “[c]umulative-error

analysis applies where there are two or more actual errors. It does not apply, however, to the

cumulative effect of non-errors.” Hoxsie v. Kerby, 108 F.3d 1239, 1245 (10th Cir.), cert.

denied, 522 U.S. 844 (1997) (citing United States v. Rivera, 900 F.2d 1462, 1471 (10th Cir.

1990)). See also Castro v. Ward, 138 F.3d 810, 832-33 (10th Cir.), cert. denied, 525 U.S.

971 (1998); Le v. Mullin, 311 F.3d 1002, 1023 (10th Cir. 2002), cert. denied, 540 U.S. 833

(2003) (“When reviewing a case for cumulative error, only actual errors are considered in

determining whether the defendant’s right to a fair trial was violated.”).

       Here, the OCCA and this Court found no errors in Grounds I, II, or III of the petition.

The Court, therefore, concludes Petitioner cannot establish there was cumulative error, or

that the OCCA’s decision was contrary to Supreme Court law. He, therefore, is not entitled

to habeas relief on this claim.


                                               31
Ground V: Ineffective Assistance of Appellate Counsel

       In Ground V, Petitioner raises three claims of ineffective assistance of appellate

counsel on direct appeal: (A) ineffectiveness in failing to raise a claim that the trial court

erred in failing to suppress the evidence of the DVD supporting the child pornography

charge; (B) ineffectiveness in failing to challenge the sufficiency of the evidence to support

a conviction for child pornography; and (C) ineffectiveness in failing to challenge the trial

court’s denial of his motion to sever the two counts (O.R.72-73; Dkt. 15-8 at 76-77). The

OCCA set forth the test for claims of ineffective assistance of appellate counsel:

               Claims of ineffective assistance of appellate counsel may be raised for
       the first time on post-conviction as it is usually the petitioner’s first
       opportunity to allege and argue the issue. As set forth in Logan v. State, 293
       P.3d 969, 97 (Okla. Crim. App. 2013), post-conviction claims of ineffective
       assistance of appellate counsel are reviewed under the standard for ineffective
       assistance of counsel set forth in Strickland v. Washington, 466 U.S. 668
       (1984). See Smith v. Robbins, 528 U.S. 259, 289 (2000) (“[Petitioner] must
       satisfy both prongs of the Strickland test in order to prevail on his claim of
       ineffective assistance of appellate counsel.”). Under Strickland, a petitioner
       must show both (1) deficient performance, by demonstrating that his counsel’s
       conduct was objectively unreasonable, and (2) resulting prejudice, by
       demonstrating a reasonable probability that, but for counsel’s unprofessional
       error, the result of the proceeding would have been different. Strickland, 466
       U.S. at 687-89. And we recognize that “[a] court considering a claim of
       ineffective assistance of counsel must apply a ‘strong presumption’ that
       counsel’s representation was within the ‘wide range’ of reasonable
       professional assistance.” Harrington, 562 U.S. at 104 (quoting Strickland, 466
       U.S. at 689).

Bingley, No. PC-2016-367, slip op. at 3-4.

       The record shows that Claim V(A) was raised in Petitioner’s post-conviction

application, however, Grounds V(B) and V(C) were not raised until his post-conviction

                                             32
appeal. The OCCA thus found V(B) and V(C) were procedurally barred as follows:

                  We find no merit in the claim that Petitioner was denied effective
         assistance of appellate counsel as alleged in his post-conviction application.
         The Post-Conviction Procedure Act is not a substitute for a direct appeal, nor
         is it intended as a means of providing a petitioner with a second direct appeal.
         Fowler, 896 P.2d at 569 (Okla. Crim. App. 1995); Maines v. State, 597 P.2d
         774, 775-776 (Okla. Crim. App. 1979). This Court will not address issues and
         arguments raised for the first time in a post-conviction appeal to this Court.
         In post-conviction appeals to this Court, the review is limited to the record, the
         issues raised in the District Court and the findings of facts and conclusions of
         law made by the District Court. Rule 5.2(A), Rules of the Oklahoma Court of
         Criminal Appeals, Title 22, Ch. 18, App. (2015).2

Bingley v. State, No. PC-2016-367, slip op. at 4-5 (Okla. Crim. App. Nov. 10, 2016) (Dkt.

14-7).

         The OCCA clearly based its decision on a procedural bar of Grounds V(B) and V(C).

This state court finding of procedural default is independent, as it is separate and distinct

from federal law. See Maes v. Thomas, 46 F.3d 979, 985 (10th Cir. 1995). Under federal

law, in order to apply a procedural bar, the bar must be evenhandedly applied or consistently

applied by the state court. Oklahoma’s refusal to consider an issue or evidence on post-

conviction appeal because neither was presented to the trial court is firmly rooted and

evenhandedly applied by the state court. See Brown v. State, 933 P.2d 316, 325 (Okla. Crim.

App. 1997) (holding that where an issue is not presented to the trial court in a post-conviction

application, the issue is waived on post-conviction appeal, and issues not presented to the

         2
        Rule 5.2(A) states in pertinent part: “The appeal to this Court under the Post-Conviction
Procedure Act constitutes an appeal from the issues raised, the record, and findings of fact and
conclusions of law made in the District Court in non-capital cases. See Yingst v. State, 480 P.2d 276,
277 (Okla. Crim. App. 1971).”

                                                 33
trial court in a post-conviction application are not cognizable on post-conviction appeal).

       The Tenth Circuit has not addressed whether Rule 5.2(A) is adequate to preclude

habeas review. It has, however, concluded that a similar rule, Rule 5.2(C), Rules of the

Oklahoma Court of Criminal Appeals, Title 22, Ch. 18, App. (2015), is adequate to preclude

habeas review. See Duvall v. Reynolds, 139 F.3d 768, 797 (10th Cir. 1998); Johnson v.

Champion, 288 F.3d 1215, 1227, n.3 (10th Cir. 2002) (holding bar pursuant to Rule 5.2(C)

is adequate).

       The district courts for both the Northern and Western Districts of Oklahoma recognize

the adequacy of the OCCA’s procedural bar based upon its Rule 5.2(A). See Kincaid v.

Bear, No. CIV-14-736-F, 2016 WL 6892926, at *21-*22 (W.D. Okla. Sept. 14, 2016

(unpublished) (finding the OCCA’s bar pursuant to Rule 5.2(A) adequate to preclude habeas

review); Brown v. Allbaugh, No. 14-CV-0142-GKF-PJC, 2016 WL 4411410, at *5 (N.D.

Okla. Aug. 18, 2016) (unpublished) (same).

       In another Western District case, Hyatt v. Rudek, No. CIV-10-1396-F, 2011 WL

3348225, at *3 (W.D. Okla. June 28, 2011) (unpublished), the petitioner raised a habeas

claim which he initially presented to the OCCA in his post-conviction appeal, instead of

raising it in his post-conviction application in the trial court. The OCCA held the claim was

procedurally barred pursuant to Rule 5.2(A), because it was not presented to the trial court

in the petitioner’s post-conviction application. On habeas review, the Magistrate Judge

found that Rule 5.2(A) was similar to Rule 5.2(C) and held that the OCCA’s bar of


                                             34
Petitioner’s claim based upon its application of Rule 5.2(A) was independent and adequate

and that the claim was procedurally barred from habeas review. The District Judge adopted

and affirmed the Magistrate Judge’s Report, 2011 WL 3419502 (Aug. 3, 2011), and the

Tenth Circuit affirmed the District Court’s finding that the claim was procedurally barred,

holding Rule 5.2(C) precluded the OCCA’s consideration of the claim because it initially was

raised in the petitioner’s post-conviction appeal and not in his post-conviction application.

Hyatt v. Rudek, No. 12-6216, 511 F. App’x 723, 726 (10th Cir. Feb. 15, 2013).

       In Boomershine v. Oklahoma, No.04-CV-0170-CVE-PJC, 2007 WL 1235464, at **7-

8 (N.D. Okla. April 26, 2007) (unpublished), aff’d, 251 F. App’x 544, 545 (10th Cir. 2007),

the petitioner raised an appellate counsel ineffectiveness claim for the first time in his appeal

of the denial of his post-conviction application, rather than in the application itself. The

OCCA held the claim was procedurally barred pursuant to Rule 5.2(A), because the

petitioner failed to present it to the trial court in his post-conviction application, and instead

raised it initially in his post-conviction appeal. On habeas review, the Northern District

found the OCCA’s procedural bar was independent and adequate and held the habeas claim

was procedurally barred.

       In light of the above, this Court finds the state court’s reliance on its procedural

default rule in refusing to review Petitioner’s claims on post-conviction appeal is an

independent and adequate state ground for its decision. A petitioner who raises an issue that

was defaulted in the state court ordinarily must show cause and prejudice for the default in


                                               35
federal court, where the state court has refused to review the merits of the issue on the basis

of its established procedural rules.

               In all cases in which a state prisoner has defaulted his federal claims in
       state court pursuant to an independent and adequate state procedural rule,
       federal habeas review of the claims is barred unless the prisoner can
       demonstrate cause for the default and actual prejudice as a result of the alleged
       violation of federal law, or demonstrate that failure to consider the claims will
       result in a fundamental miscarriage of justice.

Coleman v. Thompson, 501 U.S. 722, 750 (1991)

       “‘[C]ause’ under the cause and prejudice test must be something external to the

petitioner, something that cannot fairly be attributed to him.” Id. at 753 (emphasis in

original). With respect to the “prejudice” prong of the “cause and prejudice” requirement,

a petitioner “must shoulder the burden of showing, not merely that the errors at his trial

created a possibility of prejudice, but that they worked to his actual and substantial

disadvantage, infecting his entire trial with error of constitutional dimensions.” United States

v. Frady, 456 U.S. 152, 170 (1982) (emphasis in original).

       Petitioner claims that ineffective assistance of appellate counsel was the cause for his

failure to comply with the OCCA’s rules concerning post-conviction appeals. Petitioner,

however, was not represented by counsel in his post-conviction proceedings, therefore, he

has only himself to blame for his failure to follow the OCCA’s procedural rules. See

Wainwright v. Torna, 455 U.S. 586, 587-88 (1982) (holding where there is no constitutional

right to counsel there can be no deprivation of effective assistance). Even if Petitioner had

been represented by counsel, this could not constitute “cause” for a procedural default. See

                                              36
Demarest v. Price, 130 F.3d 922, 941 (10th Cir. 1997) (“Ineffective assistance of counsel in

the post-conviction proceedings does not constitute cause under federal law.”). Petitioner

alleges no interference from officials which made compliance with the State’s procedural

rules impractical. Murray v. Carrier, 477 U.S. 478, 488 (1986). Because Petitioner has

failed to show cause, the issue of prejudice need not be addressed. See Steele v. Young, 11

F.3d 1518, 1522 n.7. (10th Cir. 1993).

       The Court further finds Petitioner has failed to demonstrate that application of the

procedural bar will result in a fundamental miscarriage of justice. The Tenth Circuit Court

of Appeals has held that “[c]ases involving a fundamental miscarriage of justice ‘are

extraordinary instances when a constitutional violation probably has caused the conviction

of one innocent of the crime.’” Gilbert v. Scott, 941 F.2d 1065, 1068 n.2 (10th Cir. 1991)

(citing McClesky v. Zant, 499 U.S. 467, 494 (1991)). The Tenth Circuit has explained this

“very narrow exception” as follows:

              [T]he petitioner must supplement his habeas claim with a colorable
       showing of factual innocence. Such a showing does not in itself entitle the
       petitioner to relief but instead serves as a “gateway” that then entitles the
       petitioner to consideration of the merits of his claims. In this context, factual
       innocence means that “it is more likely than not that no reasonable juror would
       have found petitioner guilty beyond a reasonable doubt.”

Demarest v. Price, 130 F.3d 922, 941-42 (10th Cir. 1997) (internal citations omitted).

       “To be credible, such a claim [of actual innocence] requires petitioner to support his

allegations of constitutional error with new reliable evidence--whether it be exculpatory

scientific evidence, trustworthy eyewitness accounts, or critical physical evidence--that was

                                              37
not presented at trial.” Schlup v. Delo, 513 U.S. 298, 324 (1995). He must show that, based

upon this new evidence, “it is more likely than not that no reasonable juror would have found

petitioner guilty beyond a reasonable doubt.” Id. at 327.

       Petitioner’s barred claims do not allege innocence. His allegations in Grounds V(B)

and V(C), respectively, are that his appellate counsel was ineffective for failing to challenge

the sufficiency of the evidence presented as proof of his guilt of child pornography, and for

failing to raise a claim that the trial court erred in denying his motion to sever the two counts

with which he was charged. At best, these claims allege legal innocence, not actual

innocence. Because Petitioner has failed to meet the fundamental miscarriage of justice

exception, Grounds V(B) and V(C) are procedurally barred from federal habeas review.

       Regarding Petitioner’s claim in Ground V(A), he alleges appellate counsel was

ineffective in failing to raise on direct appeal the claim that the trial court erred in admitting

evidence of the DVD showing child pornography. The trial court made specific findings

regarding this claim in its Order Denying Application for Post-Conviction Relief:

              Defendant presents no coherent authority supporting a finding that the
       video admitted at trial showing the child pornography in this case was not
       admissible. Defendant also does not cite any specific portions of the record
       which require a finding that the video was not admissible. Defendant seems
       to present a factual argument that it should not have been admitted because the
       person in the video other than him was “not merely unidentified, but also
       unable to be recognized.” Such an argument does not present a reasonable
       issue to be presented on the direct appeal of this case considering the record
       that was before this Court at the trial court level.

              There was plainly sufficient evidence at trial supporting a finding that
       the “other person” in the video was the alleged victim in the case based on her

                                               38
       testimony, the testimony of the victim’s mother, the appearance of the person
       in the video and a pillow and pajamas that were present in the video which
       belonged to the alleged victim. The date stamp on the video showed
       November 27, 2009. See Plaintiff’s Ex. 1; Transcript of Jury Trial 12/12/12
       at 57-58. The victim stayed overnight at a hotel with Defendant on that night.
       See Plaintiff’s Ex. 3; Transcript of Jury Trial 12/13/12 at 7. Victim testified
       Defendant had sex with her while at the hotel on November 27, 2009 and her
       face was covered as is depicted in the video. See Transcript of Jury Trial
       12/13/12 at 7. The victim’s mother testified that she watched the video tape
       and identified the female shown in the video as her daughter based on (1) the
       pillow with the victim’s name on it shown in the video; (2) the victim’s pajama
       pants on the bed; and (3) the fact that as a mother she could recognize her
       daughter’s body. See Transcript of Jury Trial 12/12/12 at 55. Considering all
       of this evidence, “there is not even a reasonable probability that the claim [the
       video was inadmissible based on lack of identity of the woman in the video]
       would have succeeded on appeal.” See Logan, 293 P.3d at 975.

               Such foundation evidence plainly supported admissibility of the video
       in the case. Evidence is relevant when it has “any tendency to make the
       existence of any fact that is of consequence to the determination of the action
       more probable or less probable than it would be without the evidence.” Okla.
       Stat. tit. 12, § 2401. “When the relevancy of evidence depends upon
       fulfillment of a condition of fact, the judge shall admit it upon, or subject to,
       the introduction of evidence sufficient to support a finding of the fulfillment
       of the condition.” Okla. Stat. tit. 12, § 2105. The video was clearly relevant
       because it was the alleged “child pornography” claimed to be possessed by
       Defendant. To the extent a finding that the alleged victim was the “other
       person” in the video was a condition to its relevancy and therefore
       admissibility, there was clearly the introduction of enough evidence to support
       such a finding in this case based on all of the evidence and testimony at trial.

              Accordingly, any claim that this Court’s ruling at trial that the video be
       admitted was in error would be without merit in the present case. Therefore,
       the appellate counsel’s failure to raise that issue on appeal would not support
       a claim of denial of effective assistance of counsel on appeal.

State of Okla. v. Bingley, No. CF-2010-21, slip op. at 3-5 (LeFlore Cty. Dist. Ct. July 18,

2016) (Dkt. 14-5). The OCCA also denied relief on this claim as follows:


                                              39
              Petitioner’s . . . claim is that his appellate counsel was ineffective for
       failing to argue inadmissible evidence was introduced during his jury trial.
       This claim is without merit. Petitioner objects to the introduction of a video
       tape because he claims the victim cannot be identified. There is a substantial
       amount of evidence in the record that refutes this claim. Petitioner fails to cite
       to any portion of the record or cite any controlling authority supporting this
       claim. “The admissibility of evidence is within the discretion of the trial
       judge, and unless a clear abuse of discretion is shown reversal will not be
       warranted.” Ashinsky v. State, 780 P.2d 201, 204 (Okla. Crim. App. 1989)
       (citing Palmer v. State, 1986 OK CR 62, ¶ 10, 719 P.2d 1285, 1288)).
       Petitioner has failed to establish an abuse of discretion.

Bingley, No. PC-2016-367, slip op. at 5.

       As stated by the OCCA, the proper standard for analyzing a claim of ineffective

assistance of appellate counsel is set forth in Strickland. In Strickland, the Supreme Court

set forth the two-part test for determining the validity of an ineffective assistance of counsel

claim: (1) “counsel’s performance was deficient,” and (2) “the deficient performance

prejudiced the defense.” Id. at 687. The Strickland test also applies to appellate counsel.

Evitt v. Lucey, 469 U.S. 387, 393-400 (1985).

       Failure to present a meritless argument does not constitute ineffective assistance of

counsel. Martin v. Kaiser, 907 F.2d 931, 936 (10th Cir. 1990) (citing Strickland, 466 U.S.

at 691-96); Willingham v. Mullin, 296 F.3d 917, 934 n.6 (10th Cir. 2002). See also Cannon

v. Mullin, 383 F.3d 1152, 1177 (10th Cir. 2004) (citing Hawkins v. Hannigan, 185 F.3d 1146,

1152 (10th Cir. 1999) (“[A]ppellate counsel is hardly ineffective for failure to pursue

meritless claims.”)); Sperry v. McKune, 445 F.3d 1268, 1275 (10th Cir. 2006) (holding

appellate counsel’s omission of a meritless issue was not deficient performance).


                                              40
       As shown in the record, and as found by the trial court and the OCCA, the victim

clearly was identified by the victim herself and by the victim’s mother (Tr. II 52-55; Tr. III

7; State’s Exhibit 1). There is no question that a claim of inadmissibility of the DVD based

on the lack of identity of the female depicted therein would have failed. Further, the OCCA

correctly determined that appellate counsel was not ineffective in failing to raise a claim that

the trial court erred in admitting the DVD. This Court finds the OCCA’s decision on this

claim was not contrary to, or an unreasonable application of, Supreme Court law, nor was

it an unreasonable determination of the facts in light of the evidence presented at trial.

Ground V(A) of the petition is denied.

Ground VI: Ineffective Assistance of Trial Counsel

       In Ground VI, Petitioner raises a claim of ineffective assistance of trial counsel. He,

however, raised no claims of ineffective assistance of trial counsel on direct appeal, nor did

he raise any in his post-conviction application. Nonetheless, in his post-conviction appeal,

he raised the claim that trial counsel was ineffective in failing to discover impeachment

evidence against P.S. and P.S.’s mother, Shada Bingley, in the “Second Proposition” of his

post-conviction appeal (Dkt. 14-6 at 15, 18-19). The OCCA barred this claim as follows:

               Except as related to his ineffective assistance of appellate counsel
       claim, consideration of Petitioner’s claims for relief is waived because they
       could have been raised in his direct appeal. [Logan v. State, 293 P.3d 969,
       973]; Fowler v. State, 896 P.2d 566, 569 (Okla. Crim. App. 1995); Walker v.
       State, 826 P.2d 1002, 1004 (Okla. Crim. App. 1992). Further, consideration
       of Petitioner’s second claim for relief is also barred by res judicata because it
       was raised in his direct appeal. Id.; Fowler, 896 P.2d at 569; Walker, 826 P.2d
       at 1004. Post-conviction review is not an opportunity for a second chance to

                                              41
       argue claims of error in hopes that doing so in a different proceeding may
       change the outcome. Turrentine v. State, 965 P.2d 985, 989 (Okla. Crim. App.
       1998). “Simply envisioning a new method of presenting an argument
       previously raised does not avoid the procedural bar.” McCarty v. State, 989
       P.2d 990, 995 (Okla. Crim. App. 1999). Petitioner’s remaining claim is that
       his appellate counsel was ineffective because appellate counsel did not raise
       the grounds for relief he now raises in his application for post-conviction
       relief.

Bingley, No. PC-2016-367, slip op. at 3.

       A state court’s procedural bar of a claim which rests on state law, independent of the

federal question and adequate to support the judgment, will prevent assertion of error in a

federal habeas case unless there is a showing of cause and prejudice or a fundamental

miscarriage of justice. Coleman, 501 U.S. at 750. The OCCA’s waiver rule is based on

Oklahoma law and is considered independent for purposes of federal habeas review. Cole

v. Trammell, 755 F.3d 1142, 1159 (10th Cir. 2014). Adequacy of the rule where ineffective

assistance of counsel claims are concerned is determined as set forth in English v. Cody, 146

F.3d 1257, 1264 (10th Cir. 1998). In English, the Tenth Circuit concluded that a procedural

bar of claims of inadequate counsel which were waived on direct appeal would only be

enforced where “trial and appellate counsel differ and the ineffectiveness claim can be

resolved upon the trial record alone,” or the claim could have been resolved through

utilization of the OCCA’s procedural mechanism allowing for remand of ineffective

assistance claims on direct appeal. Id. The OCCA rules provide a procedural mechanism

through which matters outside the trial record can be considered in resolving ineffective

assistance of counsel claims. See Rule 3.11, Rules of the Oklahoma Court of Criminal

                                             42
Appeals, Okla. Stat. tit. 22, Ch. 18, App. (2003) (allowing supplementation of the record on

direct appeal for claims of ineffective assistance of trial counsel). See also Cole, 755 F.3d

at 1159 (finding the petitioner’s failure to utilize Rule 3.11 on direct appeal or to challenge

its adequacy on habeas review, supported the habeas court’s enforcement of the OCCA’s

procedural bar to the petitioner’s ineffective assistance of trial counsel claim).

       Where both English conditions are met, a petitioner must show cause and prejudice

for his default of the claims, or show that a fundamental miscarriage of justice will occur if

his claims are not considered. Coleman, 501 U.S. at 750. Cause must be something external

to the petitioner which cannot be attributed to him. Coleman, 501 U.S. at 753. As discussed

in McCleskey v. Zant, 499 U.S. 467, 493-94 (1991), these factors include “interference by

officials” and the unavailability of the factual or legal basis of the claim. “[C]ause . . .

requires a showing of some external impediment preventing counsel from constructing or

raising the claim.” Murray, 477 U.S. at 492. To show that a fundamental miscarriage of

justice will occur if the claims are not heard, a habeas petitioner must provide proof of

“actual innocence.” Coleman, 501 U.S. at 748. As stated about in Ground V, “[t]o be

credible, such a claim [of actual innocence] requires petitioner to support his allegations of

constitutional error with new reliable evidence . . . that was not presented at trial.” Schlup,

513 U.S. at 324. A habeas petitioner must show that, based upon this new evidence, “it is

more likely than not that no reasonable juror would have found petitioner guilty beyond a

reasonable doubt.” Id. at 327.


                                              43
       Here, the record indicates Petitioner was represented by different counsel at trial and

on appeal (Dkt. 1 at 27). Thus, the first condition of English is satisfied. Concerning the

second condition, that the ineffective assistance of counsel claims can be resolved on the trial

record alone or after adequately developing a factual record through some other procedural

mechanism, all of Petitioner’s claims could be resolved based upon the trial record or could

have been resolved by utilizing the OCCA’s Rule 3.11 to supplement the trial record on

direct appeal. Petitioner does not allege that Rule 3.11 is inadequate or is not evenhandedly

applied. Therefore, he must show cause excusing the default and actual prejudice flowing

from the default to preclude this Court’s enforcement of the OCCA’s bar of his claims. See

Jamieson v. Jones, No. CIV-10-1176-M, 2011 WL 1870242, at *9 (W.D. Okla. Apr. 5, 2011)

(unpublished), aff’d. 444 F. App’x 239 (10th Cir. 2011) (where the petitioner’s ineffective

assistance of trial counsel claim was procedurally barred by the OCCA and relied upon

evidence outside the state court record, the claim would be barred on habeas review absent

a showing of cause and prejudice to overcome the bar, because the petitioner failed to utilize

Rule 3.11 in his direct appeal or challenge Rule 3.11’s adequacy on habeas review).

       Petitioner alleges ineffective assistance of appellate counsel as cause for the default

of this ineffective assistance of trial counsel claim. He argues trial counsel should have

discovered material about the State’s witnesses, presumably Shada Bingley and P.S., with

which to impeach their testimony.          As will be shown, Petitioner’s trial counsel

ineffectiveness claim is meritless, thus appellate counsel cannot have been ineffective in


                                              44
failing to raise the claim on direct appeal. See Dennis v. Poppel, 222 F.3d 1245, 1261 (10th

Cir. 2000) (trial counsel has no duty to raise baseless claims, and if argument which is the

basis for alleged ineffectiveness is without merit, it will not support a Strickland claim on

habeas review).

       As previously set forth, the Strickland standard provides that in order to establish a

valid claim of ineffective counsel, a petitioner must proffer evidence that establishes (1)

deficiency in the attorney’s performance so serious that the representation does not meet the

constitutionally guaranteed “counsel” requirement of the Sixth Amendment, and (2) actual

prejudice which was caused by the unsatisfactory performance. Strickland, 466 U.S. at 687.

“The benchmark for judging any claim of ineffectiveness must be whether counsel’s conduct

so undermined the proper functioning of the adversarial process that the trial cannot be relied

on as having produced a just result.” Id. at 686. Since Strickland, the Supreme Court again

has emphasized that:

              Surmounting Strickland’s high bar is never an easy task. An
       ineffective-assistance claim can function as a way to escape rules of waiver
       and forfeiture and raise issues not presented at trial, and so the Strickland
       standard must be applied with scrupulous care, lest intrusive post-trial inquiry
       threaten the integrity of the very adversary process the right to counsel is
       meant to serve. Even under de novo review, the standard for judging counsel’s
       representation is a most deferential one. Unlike a later reviewing court, the
       attorney observed the relevant proceedings, knew of materials outside the
       record, and interacted with the client, with opposing counsel, and with the
       judge. It is all too tempting to second-guess counsel’s assistance after
       conviction or adverse sentence. The question is whether an attorney’s
       representation amounted to incompetence under prevailing professional norms,
       not whether it deviated from best practices or most common custom.


                                                 45
Harrington, 562 U.S. 85, 105 (internal citations and quotation marks omitted).

               Under AEDPA a “state court must be granted a deference and latitude
       that are not in operation when the case involves review under the Strickland
       standard itself.” Harrington v. Richter, 562 U.S. 86, 101 (2011). When
       evaluating the state court’s resolution of Strickland’s performance
       requirement, federal courts must “use a ‘doubly deferential’ standard of review
       that gives both the state court and the defense attorney the benefit of the
       doubt.” Burt v. Titlow, 571 U.S. 12, 15 (2013) (quoting Cullen v. Pinholster,
       563 U.S. 170, 189-90 (2011)).

Parker v. Evans, 569 F. App’x 611, 616 (10th Cir. 2014) (unpublished).

       “The question ‘is not whether a federal court believes the state court’s determination’

under Strickland ‘was incorrect but whether that determination was unreasonable--a

substantially higher threshold.’” Knowles v. Mirzayance, 556 U.S. 111, 123 (2009) (quoting

Shiro v. Landrigan, 550 U.S 465, 473 (2007)).

       Petitioner argues that trial counsel should have discovered impeachment evidence to

use against Shada Bingley and P.S. at trial. Although he does not specify the nature of this

evidence in Ground VI, he mentions two instances of information regarding Ms. Bingley in

Ground VII.

       Petitioner complains that while he was working in Hawaii, Ms. Bingley forged his

name to obtain a loan to pay for a breast augmentation procedure (Dkt. 1 at 21). He further

contends he was divorcing Ms. Bingley at this time, and she was overextended on her credit

cards and knew he no longer would pay the credit card payments. Id. A review of the record

reveals that on cross-examination, trial counsel asked Ms. Bingley about the circumstances

of the loan for the breast augmentation (Tr. II 68-71). Ms. Bingley testified she signed

                                             46
Petitioner’s name with his permission to obtain the loan and thought the date was in

November 2008. Id. at 70. She further testified Petitioner took her to the doctor for the

surgery, and they spent the night together. Id. In addition, Ms. Bingley testified that she and

Petitioner separated in January 2010, and their divorce became final in June 2010. Id. at 51.

Moreover, Ms. Bingley’s testimony shows she and Petitioner were not divorcing at the time

the breast augmentation occurred, contrary to Petitioner’s statement in his petition. The

Court finds trial counsel was not ineffective for failing to present evidence of the allegedly

forged loan, and appellate counsel was not ineffective for failing to raise this baseless claim

on direct appeal.

       While trial counsel did not impeach Ms. Bingley with any credit card evidence, her

testimony also showed that no divorce proceedings were transpiring prior to the time she

became aware of Petitioner’s sexual abuse of P.S. Therefore, Petitioner’s claim that she was

concerned about her credit card payments at this time because he was divorcing her is refuted

by the evidence presented at trial. Petitioner has failed to show a reasonable likelihood that

the outcome of his trial would have been different had this evidence been used.

       Further, even if the alleged evidence had been true and presented to the jury, it only

went to Ms. Bingley’s credibility and not to any substantive issue in the case. The Supreme

Court has held that impeachment evidence that goes to the credibility of a witness generally

will not change the result of a trial. “This sort of latter-day evidence brought forward to

impeach a prosecution witness will seldom, if ever, make a clear and convincing showing


                                              47
that no reasonable juror would have believed the heart of [the witness’s] account of

petitioner’s actions.” Sawyer v. Whitley, 505 U.S. 333, 349 (1992). Thus, trial counsel was

not ineffective for failing to present this alleged evidence. Further, appellate counsel was not

ineffective for failing to raise this baseless claim on direct appeal. See Jones v. Gibson, 206

F.3d 946, (“When considering a claim of ineffective assistance of appellate counsel for

failure to raise an issue, we look to the merits of the omitted issue. If the omitted issue is

without merit, counsel’s failure to raise it does not constitute constitutionally ineffective

assistance of counsel.”) (quoting Hooks v. Ward, 184 F.3d 1206, 1221 (10th Cir. 1999)).

       Petitioner does not identify any evidence he claims trial counsel should have

discovered in order to impeach P.S. Therefore, his argument concerning her testimony lacks

any support whatsoever and fails to state a claim. See Hall v. Bellmon, 935 F. 2d 1106, 1110

(10th Cir. 1991) (holding that “conclusory allegations without supporting factual averments

are insufficient to state a claim.”). As stated above, when trial counsel claims have no merit,

appellate counsel cannot have been ineffective for failing to raise them. Therefore, Petitioner

has failed to show cause to overcome the OCCA’s procedural bar of this claim. Having

failed to show cause, the issue of prejudice need not be addressed. See Steele, 11 F.3d at

1522 n.7.

       Although Petitioner alleges he is actually innocent and that a fundamental miscarriage

of justice will occur if his claims are not considered, he fails to provide any evidence of his

actual innocence as required by Schlup. Such a claim does not present a colorable claim of


                                              48
actual innocence. Thus, this Court must respect the OCCA’s bar of this claim and find it to

be procedurally barred from habeas review.

Grounds VII-VIII: Sufficiency of the Evidence and Inadmissible Evidence

       In Ground VII, Petitioner alleges his convictions are not supported by sufficient

evidence, and in Ground VIII, he claims the trial court erred in admitting the DVD. These

claims were raised in his post-conviction appeal, and the OCCA found that, with the

exception of the ineffective assistance of counsel claims, consideration of the claims was

waived, because they could have been raised on direct appeal. Bingham, No. PC-2016-367,

slip op. at 3. Petitioner asserts ineffective assistance of appellate counsel as his cause for

failing to raise these claims on appeal.

       Petitioner alleges his convictions are not supported by sufficient evidence. He

specifically argues that the female on the video (State’s Exhibit 1) never was identified.

Because both of Petitioner’s crimes require a victim under the age of eighteen, he contends

the State failed to prove that he engaged in child sexual abuse or that he possessed child

pornography. The record, however, absolutely refutes his preposterous claim regarding the

identity of the female shown on State’s Exhibit 1.

       “Sufficiency of the evidence can be considered to be a mixed question of law and

fact.” Case v. Mondagon, 887 F. 2d 1388, 1392 (10th Cir. 1989), cert. denied, 494 U.S. 1035

(1990). In federal habeas review of a state court conviction, “the relevant question is

whether, after viewing the evidence in the light most favorable to the prosecution, any


                                             49
rational trier of fact could have found the essential elements of the crime beyond a reasonable

doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979) (emphasis in original).

       The Supreme Court repeatedly has emphasized the deference the reviewing court

owes to the trier of fact and “the sharply limited nature of constitutional sufficiency review.”

Wright v. West, 505 U.S. 277, 296 (1992) (citing Jackson, 443 U.S. at 319). “[A] federal

habeas corpus court faced with a record of historical facts that supports conflicting inferences

must presume--even if it does not affirmatively appear in the record--that the trier of fact

resolved any such conflicts in favor of the prosecution, and must defer to that resolution.”

Jackson, 443 U.S. at 326. The court must “accept the jury’s resolution of the evidence as

long as it is within the bounds of reason.” Grubbs v. Hannigan, 982 F.2d 1483, 1487 (10th

Cir. 1993) (citing United States v. Edmondson, 962 F.2d 1535, 1548 (10th Cir. 1992)). “To

be sufficient, the evidence supporting the conviction must be substantial; that is, it must do

more than raise a mere suspicion of guilt.” Beachum v. Tansy, 903 F.2d 1321, 1332 (10th

Cir.), cert. denied, 498 U.S. 904 (1990) (citing United States v. Troutman, 814 F.2d 1428,

1455 (10th Cir. 1987)).

       The OCCA applies the principles of Jackson when a defendant challenges the

sufficiency of the evidence. In Spuehler v. State, 709 P.2d 202, 203-04 (Okla. Crim. App.

1985), the OCCA adopted the Supreme Court’s holding in Jackson as the standard in

Oklahoma to evaluate claims of insufficient evidence.

       As set forth by the State in its brief on direct appeal, in January 2010, Chris Steichen


                                              50
was spending the night on Pocohontas Road in Wister, Oklahoma, a house where his sister

Shada Bingley, Petitioner (Shada’s then-husband), and Mrs. Bingley’s three children, P.S.,

T.B., and C.B. all resided (Tr. II, 27-28). Mr. Steichen frequently spent the night there with

the family. Id. at 28. Mr. Steichen testified that during the night he got up to get a drink and

saw Petitioner suspiciously place a Crown Royal bag into the gun cabinet and then lock the

cabinet. Id. at 28-29, 34, 41-42. Mr. Steichen could see the outline of a CD case in the bag,

but was not exactly sure what it was. Id. at 29. Mr. Steichen then went back to sleep. Id.

at 30.

         On January 9, 2010, after Mr. Steichen told Mrs. Bingley what he had seen, she went

to the gun cabinet, opened it, unlocked the drawer, and found the Crown Royal bag. Id. at

42-43, 52-53. Inside, she found a disc that fit their video camera and several condoms. Id.

at 54. Mrs. Bingley then retrieved the video camera and placed the disc in it to view what

was on the disc. Id. On the video, Mrs. Bingley saw Petitioner performing sexual acts with

her daughter, P.S. Id. at 54-55. Petitioner’s face was clearly visible in the video and,

although P.S.’s face was not, a pillow case with P.S.’s name on it was visible. Id. at 55. Ms.

Bingley recognized P.S.’s pajama pants, and Mrs. Bingley knew it was her daughter’s body.

Id. After becoming sick at her stomach at what she was seeing, Mrs. Bingley turned the

video camera off, set it on the counter, and ran to P.S.’s room to ask her about the video. Id.

at 54-56.

         Upon confirming the sexual abuse with P.S., Mrs. Bingley took P.S. and the video


                                              51
camera to her mother’s and later to her aunt’s house in Talihina. Id. at 56. Later that day,

Mrs. Bingley, her aunt, and P.S. drove to the child advocacy center in Poteau where they met

a law enforcement officer and a nurse. Id. at 57. Carol Weddle, a Sexual Assault Nurse

Examiner (SANE), testified that she performed a SANE exam on P.S. that day and completed

a rape kit and an OSBI sexual assault history form. Id. at 175-78. As part of the history Ms.

Weddle obtained from P.S., Ms. Weddle noted that P.S. had sex with Petitioner at

approximately 3:00 a.m. on January 9, 2010. Id. at 183. Ms. Weddle noted that P.S. had

erythema (redness) of her vagina and had an erosion the size of a pencil eraser at the

posterior fourchette of her vagina. Id. at 180-81.

       P.S. testified at trial. She was 17 years old at the time of trial, but 14 years old in 2009

(Tr. III, 3, 4). She testified that Petitioner began sexually abusing her when she was 11 years

old and that he would have intercourse with her once or twice every couple of weeks in her

bedroom late at night. Id. at 5-6, 17-18. Petitioner would come into her bedroom and take

off her clothes. Id. at 6. P.S. always put a pillow over her head so she would not see what

he was doing to her, and Petitioner would put his penis in her vagina. Id. at 5, 7. She also

testified that the last time Petitioner had sexual intercourse with her was one or two nights

before January 9, 2010. Id. at 5.

       P.S. further testified that on November 27, 2009, Petitioner took her to a hotel close

to Bricktown [in Oklahoma City], where they spent the night together and had sexual

intercourse. Id. at 7. Petitioner videotaped the sexual encounter and this video was the disc


                                               52
that Mrs. Bingley found which was admitted as State’s Exhibit Number 1 and published to

the jury (Tr. II, 120-21, 132). The sex video is dated November 27, 2009. Id. at 159.

       As discussed above in Ground V, the trial court made several specific findings

regarding the identity of the female in the video in its Order Denying Application for Post-

Conviction Relief. Bingley, No. CF-2010 at 4. The trial court found “there is not even a

reasonable probability that the claim [that the video was inadmissible based on lack of

identity of the woman in the video] would have succeeded on appeal.” Id.

       In affirming the denial of relief to Petitioner on his post-conviction ineffective

assistance of appellate counsel claim for failing to raise this claim on direct appeal, the

OCCA adopted the trial court’s findings: “Petitioner objects to the introduction of a video

tape because he claims the victim cannot be identified. There is a substantial amount of

evidence in the record that refutes this claim.” Bingley, No. PC-2016-367 at 5. These facts

are presumed to be correct by the habeas court, and Petitioner has wholly failed to rebut this

presumption. 28 U.S.C. § 2254(e)(1). Thus, Petitioner’s video recording of his crimes was

properly admitted.

       Based upon the evidence set forth above, the jury found Petitioner guilty of both the

sexual abuse of P.S. and possessing child pornography. As shown on the Information,

Petitioner was charged with sexually abusing P.S. between May 22, 2007, and January 9,

2010 (O.R. 1). Because of this date range, the jury could find that Petitioner sexually abused

P.S. based upon her testimony that he last had intercourse with her in the night before her


                                             53
SANE examination. Petitioner makes no allegations regarding this testimony. In accordance

with Jackson, reviewing the evidence in the light most favorable to the State, no verdict other

than guilty was possible on the charges of sexual abuse of a child and possession of child

pornography. Accordingly, any claim that Petitioner’s convictions were not supported by

sufficient evidence would have been denied by the OCCA on direct appeal. After careful

review, this Court finds appellate counsel was not ineffective in failing to raise this claim on

direct appeal, and this habeas claim must be denied.

       Similarly, Petitioner’s allegation that the DVD of his sexual abuse of P.S. was

improperly admitted because the female was not identified also would have been denied by

the OCCA. Under Oklahoma law, “[a]ll relevant evidence is admissible, except as otherwise

provided by the Constitution of the United States, the Constitution of the State of Oklahoma,

by statute or by [the Evidence] Code. Relevant evidence is defined as “evidence having any

tendency to make the existence of any fact that is of consequence to the determination of the

action more probable or less probable than it would be without the evidence.” Okla. Stat. tit.

12, § 2401.

       The Court finds that no evidence could be more relevant to the determination of

Petitioner’s guilt of the crimes charged than the video depicting Petitioner committing the

crime of sexual abuse of a child and constituting the child pornography he possessed. As

shown above, ample evidence was presented that the female on the DVD was P.S. In fact,

as previously addressed, the trial court and the OCCA found sufficient evidence was


                                              54
presented which identified the female in the video as P.S.

       Furthermore, Petitioner admits he made the video or knew the video was made and

claims the video shows him having sex with an adult woman with whom he was having an

affair (Dkt. 1 at 23). If this were true, he surely knew her identity, and he logically would

have called this “mystery woman” to testify. As plainly demonstrated by the record,

however, no such woman testified, nor did Petitioner present any evidence regarding this

individual as part of his post-conviction proceedings. Therefore, Petitioner has failed to

rebut the state court factual findings as required by Section 2254(e). State’s Exhibit 1 was

properly admitted, and appellate counsel was not ineffective for failing to raise this claim on

direct appeal. Grounds VII and VIII of this habeas petition also must be denied.

Certificate of Appealability

       The Court further finds Petitioner has failed to make a “substantial showing of the

denial of a constitutional right,” as required by 28 U.S.C. § 2253(c)(2). In addition, he has

not shown “at least, that jurists of reason would find it debatable whether the petition states

a valid claim of the denial of a constitutional right and that jurists of reason would find it

debatable whether [this] court was correct in its procedural ruling.” Slack v. McDaniel, 529

U.S. 473, 484 (2000). Therefore, a certificate of appealability cannot be issued.

       ACCORDINGLY, Petitioner’s petition for a writ of habeas corpus (Dkt. 1) is

DENIED, and Petitioner is denied a certificate of appealability.




                                              55
IT IS SO ORDERED this 19th day of March 2020.




                                     56
